Citation Nr: 0948574	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The Veteran contends that his current bilateral hearing loss 
resulted from exposure to loud noise without ear protection 
while on active duty.  He has described an incident during a 
basic training exercise in 1961 when dynamite exploded 
approximately three feet to his left and then approximately 
seven feet to his right, with both blasts allegedly causing 
him to experience immediate and residual hearing loss and 
ringing in both ears.  He has also described his work as a 
gunner on an armored personnel carrier with a heavy weapons 
platoon in Germany, where his exposure to the firing of 
mortars, rifles, bazookas, and demolition devices allegedly 
resulted in further hearing loss.  In sum, the Veteran has 
stated that he began having bilateral hearing loss during his 
active service and that such disability has continued until 
the present day and has worsened in recent years.

The Veteran's DD Form 214 shows that his military 
occupational specialty in the Army was as an infantry 
operations and intelligence specialist.  On remand, the 
RO/AMC should attempt to obtain the Veteran's complete 
service personnel file through official sources.

Service treatment records reflect that the Veteran's hearing 
in both ears was evaluated as normal upon his entry into 
service, as shown by the results of a whispered voice test in 
November 1960 and an audiogram in January 1961.  In September 
1962, it was noted that the Veteran had complained of pain in 
his right ear along with a sore throat, and viral pharyngitis 
was assessed.  An audiogram in July 1966 reflected normal 
hearing bilaterally.  At the Veteran's service separation 
examination in February 1967, an audiogram showed normal 
hearing bilaterally.

Following his discharge from service, the Veteran has 
asserted that he has not been exposed to loud noise either 
occupationally or recreationally.  He has acknowledged that 
he did not get hearing aids until 2005, when he was first 
evaluated for hearing loss by VA.  He underwent VA 
audiological testing in June 2005 and again at a VA 
audiological examination in October 2005.  The October 2005 
VA examiner opined that, because the Veteran's hearing was 
within normal limits bilaterally at the time of his discharge 
from service, the Veteran's military noise exposure did not 
have an effect on his hearing.  However, it is significant to 
note that the same VA examiner opined that the Veteran's 
military noise exposure was as likely than not a contributing 
factor to his present tinnitus.

The Board has determined that the October 2005 VA examiner 
did not provide adequate supporting rationale when rending 
his medical opinion regarding the etiology of the Veteran's 
bilateral hearing loss, as he failed to address the 
possibility of any long-term hearing loss effects resulting 
from the Veteran's alleged military noise exposure and also 
failed to take into account the Veteran's complaint of right 
ear pain in service.  Therefore, the Board finds that remand 
for a new VA examination is necessary in order to obtain an 
adequate opinion as to whether the Veteran's current 
bilateral hearing loss is related to any incident of his 
military service.

As an additional matter, the Veteran has suggested that he is 
currently in receipt of benefits from the Social Security 
Administration (SSA).  However, an application for SSA 
benefits, a decision awarding such benefits, and any 
underlying records upon which such a decision is based are 
not contained in the claims file.  As these records may be 
relevant to the Veteran's current claim on appeal, a request 
should be made to the SSA for any records pertaining to the 
Veteran, including any decisions and any medical evidence 
relied upon in making those decisions.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand, the RO/AMC should 
provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request the Veteran's complete 
service personnel file through official 
sources.  If records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.

3.  Contact the SSA and request copies of 
all documents pertaining to the Veteran, 
including any decisions and any medical 
records relied upon in making those 
decisions.

4.  After the development requested above 
has been completed to the extent 
possible, schedule the Veteran for a VA 
audiology examination to determine the 
nature and extent of any bilateral 
hearing loss, and to obtain an opinion as 
to whether such disorder is possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include audiometric testing.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current bilateral 
hearing loss arose during service or is 
otherwise related to any incident of 
service, including his alleged military 
noise exposure and the documented 
complaint of right ear pain in service.  
A detailed rationale for all opinions 
expressed should be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

